   8:19-cr-00121-BCB-MDN Doc # 61 Filed: 04/21/20 Page 1 of 1 - Page ID # 86



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:19-CR-121

        vs.
                                                                       ORDER
AMMANUEL JIEL,

                       Defendant.


       This matter is before the Court on Defendant’s Motion to Withdraw Plea of Guilty. Filing

60. Pursuant to NECrimR 33.1 and NECrimR 12.3(b)(1), Defendant’s Motion is denied because

Defendant failed to simultaneously file a brief. Nothing in this Order prohibits Defendant from

refiling the motion in accordance with the Criminal Rules of the United States District Court for

the District of Nebraska.

       IT IS ORDERED:

       1.      The Motion to Withdraw Plea of Guilty (Filing 60) is denied.

       DATED this 21st day of April, 2020.


                                                    BY THE COURT:



                                                    ____________________________________
                                                    Brian C. Buescher
                                                    United States District Judge
